Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 1 of 17 Page ID
                                  #:2569




                        Exhibit R
                        Part Three
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 2 of 17 Page ID
                                  #:2570
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 3 of 17 Page ID
                                  #:2571
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 4 of 17 Page ID
                                  #:2572
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 5 of 17 Page ID
                                  #:2573
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 6 of 17 Page ID
                                  #:2574
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 7 of 17 Page ID
                                  #:2575
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 8 of 17 Page ID
                                  #:2576
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 9 of 17 Page ID
                                  #:2577
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 10 of 17 Page ID
                                   #:2578
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 11 of 17 Page ID
                                   #:2579
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 12 of 17 Page ID
                                   #:2580
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 13 of 17 Page ID
                                   #:2581
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 14 of 17 Page ID
                                   #:2582
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 15 of 17 Page ID
                                   #:2583
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 16 of 17 Page ID
                                   #:2584
Case 2:19-cv-06182-DSF-PLA Document 82-18 Filed 08/18/20 Page 17 of 17 Page ID
                                   #:2585
